Exhibit 10.8

October 27, 2009

Mr. V.H.A.M. Janssen

Montenspark 2b

(4837 CD) Breda

The Netherlands

 

RE: Special Management Compensation Program

Dear Vincent,

Sara Lee Corporation (for purposes of this letter, when referred to together
with its subsidiaries, “Sara Lee” or “your employer”) has announced the proposed
sale of its Household & Body Care business and its related subsidiaries and
divisions (the “Business”). In light of the proposed sale, you (the “Executive”
or “you”) are eligible to participate in a Special Management Compensation
Program provided by Sara Lee (the “Program”), as described in this letter
agreement (this “Agreement”). As a key member of the management team of the
Business, we want to treat you fairly during this period so you can focus on
your management responsibilities and maximizing shareholder value. As a
condition to receiving the benefits described in this Agreement, you will be
required to sign and deliver a copy of this Agreement to Sara Lee, and to comply
with the terms of this Agreement.

Please refer to paragraph 11 below for the definitions of capitalized terms used
in this Agreement but not otherwise defined herein.

1) Employment

You have been employed by Sara Lee as from January 1, 1992, currently in the
position of Chief Executive Officer Household & Body Care and Executive
Vice-President of Sara Lee.

The terms and conditions of the present employment between Sara Lee and
Executive are included in the employment agreement dated October 29, 2003
(exhibit 1) and in an employment agreement dated April 2, 2004 (exhibit 2) and
the respective addenda to these employment agreements: a pension agreement dated
October 23, 2003 (exhibit 3), addendum employment conditions dated October 29,
2003 (exhibit 4) and a confidentiality & security policy (exhibit 5).

Parties acknowledge and confirm by signing this Agreement that unless expressly
stated to the contrary in this letter, the present terms and conditions of
employment of Executive, as set forth in the attached exhibits 1–5 will remain
in full force and effect. The exhibits are attached to this Agreement.

2) Severance Eligibility

Subject to the Conditions, you shall be entitled to the following benefits
following upon your ceasing to remain employed (whether by termination by you or
by your employer) by either of Sara Lee or a Purchaser for a Good Reason
following the Closing Date (the “Trigger Event”):

(i) Bridge Payment: Sara Lee or a Purchaser will pay you, subject to deduction
for any applicable withholding, social security premiums or employment taxes,
“Bridge Payments” (as described below) calculated from the date of the Trigger
Event until the date you effectively can claim your pre-pension entitlements
under the prevailing pre-pension scheme of Sara Lee in which you participate
(the “Pension Scheme”) (Exhibit 3), entitling you to retire at the age of 62
years.



--------------------------------------------------------------------------------

Your Bridge Payments shall be based on (i) 90% of your Base Salary as applicable
immediately prior to the Trigger Event, per annum from the date of the Trigger
Event up to and including the first day of the month in which you reach the age
of fifty-eight and a half (58.5) and (ii) 80% of your Base Salary as applicable
immediately prior to the Trigger Event, per annum during the subsequent period
up to the first day of the month in which you reach the age of 62 years.

The Bridge Payments will be made in monthly installments in arrears.

(ii) Special Retirement Benefits: Sara Lee or a Purchaser will provide you a
continuous pre-pension build-up and continued coverage in accordance with the
Pension Scheme from the date of the Trigger Event as if you remained
uninterrupted in the service of Sara Lee up to and including to the first day of
the month you reach the age of 62 years.

Exclusively for the calculation and funding of the Special Retirement Benefits
of the Executive as set forth above, the annual salary of Executive will be
indexed every year in accordance with Exhibit 1 of this Agreement, Appendix A,
sub 4 of the employment agreement between Employer and Employee, from the date
of the Sale up to and including the first day of the month that Executive
reaches the age of 62. The price index to be applied by Sara Lee pursuant to
this Agreement is equal to the consumer price index (CPI), series Employees’
families “clean” (Werknemersgezinnen afgeleid) (2000=100), as published by the
Central Bureau of Statistics (CBS) from year to year.

For the avoidance of doubt you will not be entitled to the above Bridge Payments
or the Special Retirement Benefits unless and until the Sale has occurred. In
the event that Sara Lee decides to retain some portion of the Business and, as a
result, does not complete a sale of the entire Business, then Sara Lee will
determine whether Executive will be entitled to any of the above Bridge Payments
or the Special Retirement Benefits, which decision will be made by the date of
the completion of the last transaction related to the Sale.

3) Retention Bonus.

Subject to the Conditions, Sara Lee will pay you a retention bonus (the
“Retention Bonus”) in the amount of one (1) times your gross Base Salary
calculated as of 1 September 2009.

You will be entitled to receive the Retention Bonus only if (i) you are an
employee of Sara Lee not subject to disciplinary sanction on the date of payment
of the Retention Bonus (or the applicable part thereof), (ii) Sara Lee has not
given notice for Cause, or initiated Proceedings to terminate your employment
for Cause or informed you of its intention to terminate your employment for
Cause, and (iii) you have not given notice or initiated Proceedings to terminate
your employment or informed Sara Lee of your intention to terminate your
employment without Good Reason prior to such date. The payment of the Retention
Bonus is not conditioned upon a Sale of the Business.

In case of a Sale on or before 1 March 2010, fifty percent (50%) of the
Retention Bonus, subject to deduction for any applicable withholding, social
security premiums or employment taxes, will be payable in cash on the Closing
Date of the Sale (if any) and fifty percent (50%) of the Retention Bonus, again
subject to deduction for any applicable withholding, social security premiums or
employment taxes, will be payable six months thereafter. If a Sale has not
occurred on or before 1 March 2010, the entire Retention Bonus (or any unpaid
portion thereof), subject to deduction for any applicable withholding, social
security premiums or employment taxes, will be paid no later than 1 March 2010.

 

2



--------------------------------------------------------------------------------

Sara Lee is willing to cooperate with structuring the payment of the Retention
Bonus in a tax efficient manner as per your request, provided that this is
permitted under the applicable tax legislation, that this will not lead to
additional costs or risks for Sara Lee and that you are able to provide the
necessary evidence thereof in writing on or before the date of payment.

4) Transaction Bonus.

If there is a Sale and you are an employee of the Business not subject to
disciplinary sanction on the Closing Date, subject to the Conditions, Sara Lee
will pay you a transaction bonus (the “Transaction Bonus”). No payment will be
made if a Sale is not consummated.

The minimum amount of the Transaction Bonus, regardless of the amount of the
Sale proceeds will be equal to one half (1/2) of your Base Salary (excluding
bonuses) calculated as of 1 September 2009. The maximum amount of the
Transaction Bonus will be equal to two (2) times your Base Salary (excluding
bonuses) as of 1 September 2009. The actual amount of the Transaction Bonus will
be related to the value of the Sale proceeds received by Sara Lee, with the
specific amount to be based on the following calculation:

 

Aggregate Non-contingent Sale Proceeds to Sara Lee (Euro)   Transaction Bonus
Amount Payable to You Sale Proceeds 0 – €2.4 billion   6/12th Base Salary
(excluding bonuses) Sale Proceeds €2.4 billion – €3.4 billion (or more)  
Between 6/12th – 24/12th Base Salary (excluding bonuses)

In the event that Sale proceeds resulting from one or more transactions are
payable or calculated in a currency other than U.S. dollars, for purposes of
this agreement the applicable exchange rate shall be the ECB Fixing Rate as
published in Bloomberg for that currency on the date of completion of the
relevant transaction. In the event that a Sale is achieved by multiple
transactions, the aggregate consideration of all such transactions shall be
calculated, based on the preceding sentence, and applied against the chart set
forth above. Linear interpolation will be used for purposes of calculating the
amount of any Transaction Bonus falling between the levels set forth in the
above chart.

In light of Sara Lee’s announcement on 25 September 2009 that it has received a
binding offer from a third party to purchase the BC Business, Sara Lee has
agreed (i) to increase the “Transaction Bonus Amount Payable to You” from 6/12th
to 9/12th Base Salary (excluding bonuses) in the table above, and (ii) that
one-half (50%) of the Transaction Bonus will be earned on the BC Closing Date
(the “BC Transaction Bonus”). In the event that Sara Lee decides to retain some
portion of the Business and, as a result, does not complete a sale of the entire
Business, then Sara Lee will determine whether and what portion of the remaining
Transaction Bonus (i.e., excluding the BC Transaction Bonus) has been earned by
Executive, taking into account appropriate adjustments for the portion of the
Business retained, the Sales Proceeds and the portion earned. Sara Lee will make
such decision by the date of the completion of the last transaction related to
the Sale.

The Transaction Bonus will be payable in cash, subject to deduction for any
applicable withholding or employment taxes and social security premiums.
One-half (50%) of the Transaction Bonus will be paid on the BC Closing Date and
the remaining portion of the Transaction Bonus that has been earned by Executive
will be paid on the Closing Date. You will not be paid the relevant part of the
Transaction Bonus if, on or before the BC Closing Date or Closing Date, as
applicable, Sara Lee has given you notice for Cause, initiated Proceedings to
terminate your employment for Cause or informed you of its intention to
terminate your employment for Cause, or if on of before the BC Closing Date or
Closing Date, as applicable, you have given notice of termination or initiated
Proceedings to terminate your employment or informed Sara Lee of your intention
to terminate your employment, without Good Reason. In the event that a Sale or
the sale of the BC Business is not completed, no Transaction Bonus of any amount
will be payable to you.

 

3



--------------------------------------------------------------------------------

Sara Lee is willing to cooperate with structuring the payment of the Transaction
Bonus in a tax efficient manner as per your request, provided that this is
permitted under the applicable tax legislation, that this will not lead to
additional costs or risks for Sara Lee and that you are able to provide the
necessary evidence thereof in writing on or before the date of payment.

5) Annual Incentive Plan Bonus.

You are a fiscal year 2010 Annual Incentive Plan (“AIP”) Participant. Subject to
the Conditions, in the event that a Sale is completed prior to 3 July 2010, you
will be eligible for a pro rated fiscal year 2010 AIP bonus payment, calculated
in accordance with the AIP bonus plan, with such adjustments as may be necessary
in the reasonable discretion of Sara Lee to reflect the completion of a Sale
prior to the end of fiscal year 2010, the resulting timing impact on Sara Lee’s
financial performance, your specific fiscal year AIP goals and objectives, and
excluding the financial impact due to any known antitrust issues at the end of
fiscal year 2009. AIP bonus payments will be payable to you at the same time as
all other AIP bonus payments are made by Sara Lee. Payment of the Retention
Bonus and/or the Transaction Bonus will not reduce your entitlement to an AIP
bonus payment.

In the event that a Sale occurs after 3 July 2010, any fiscal year 2010 bonus
earned will not be pro rated and you will then become eligible for a pro rated
fiscal year 2011 AIP bonus payment subject to the same terms and conditions
described in the preceding paragraph.

6) Stock Options, RSUs and PSUs.

If there is a Sale and you are an employee of the Business not subject to
disciplinary sanction and Sara Lee has not given you notice for Cause, initiated
Proceedings to terminate your employment for Cause or informed you of its
intention to terminate your employment for Cause, and you have not given notice
of termination or initiated Proceedings to terminate your employment or informed
Sara Lee of your intention to terminate your employment, without Good Reason, on
the Closing Date, subject to the Conditions, you will be entitled to the
following:

 

  a. Stock Options. Any stock options granted to you previously by Sara Lee
which remain outstanding on the Closing Date (the “Options) will become vested
as of the Closing Date and will remain exercisable up to the Options’ respective
termination dates, but in any case the Options will not be exercisable after the
Option’s termination date provided by its terms and conditions.

 

  b. Restricted Stock Units (the “RSUs”). RSUs granted to you previously by Sara
Lee which remain outstanding on the Closing Date will become vested as of the
Closing Date. RSUs which become vested on the Closing Date will be distributed
to you by Sara Lee as soon as practicable after the Closing Date.

In anticipation of the Sale, your 27 August 2008 long-term incentive award was
made solely in the form of RSUs and was pro-rated by one-third, resulting in a
grant of 40,859 RSUs. If Sara Lee has not entered into a definitive sale
contract by 26 August 2010 (the date of the August 2010 Compensation and
Employee Benefits Committee meeting), Sara Lee will make up the remaining
two-thirds pro-rated amount by granting you 81,716 RSUs with a vesting date of
the earlier of August 31, 2012 or the Closing Date.

 

4



--------------------------------------------------------------------------------

  c. Performance Stock Units (the “PSUs”). All PSUs will fully vest at the end
of their respective performance cycles subject to pro-ration for actual
performance results.

7) Waiver of Claims and No Other Severance.

You agree that in the event the Bridge Payments and Special Retirement
Provisions contemplated in paragraph 2 become due and owing, such payments and
provisions will be in lieu of (and you waive any right you may have to receive)
any other severance and/or (early) retirement payments or benefits or comparable
benefits to which you may have been entitled to under any other agreement or
policy of Sara Lee or by statute or regulation or otherwise.

Any payments on the basis of paragraph 3 and 4 (Retention Bonus or Transaction
Bonus) paid to you by Sara Lee will not affect any severance entitlements.

It is a condition precedent to any right to or the payment of any amount
referred to in paragraphs 2 to 4 (inclusive) of this Agreement that you enter
into, contemporaneously with the payment of any such amounts, a form of
compromise and waiver agreement in a form satisfactory to Sara Lee in favor of
Sara Lee and any Purchaser and in the connection therewith you agree to
compromise and waive any claims to benefits of a similar nature as the benefit
paid (i.e., severance, transaction bonus and/or retention bonus as the case may
be), whether arising under contract, tort or any statute, regulation or
directive under any applicable laws or otherwise arising from or in relation to
your employment by your employer or by any other Sara Lee or Purchaser company.

As the benefits conveyed to you hereunder are pursuant to this Program and not
your employment, none of the payments made by Sara Lee or the Purchaser to you
pursuant to the Program will be included in the calculation of any statutory or
contractual severance pay or indemnities and they will not be included in any
calculation of base pay in connection with your local employment.

8) Confidentiality.

Except as required by any court or governmental authority or with the express
prior written consent of Sara Lee, you agree that you will neither contact any
prospective Purchaser nor provide (and represent that you have not previously
provided) to any prospective Purchaser (including investors and financing
sources thereof) or any other Person: any (a) Confidential Information or
(b) information relating to (i) the existence or terms of this Agreement
(provided that you may consult with your legal counsel with respect to the terms
of this Agreement, provided that such counsel maintains the confidentiality of
the matters described herein), (ii) the fact that Sara Lee has proposed the
Sale, except in connection with any communication plan developed and distributed
to you by Sara Lee (iii) the terms or conditions of any Sale or the status of
discussions or negotiations with respect to such Sale and (iv) the Program.

You acknowledge that Sara Lee files reports with the U.S. Securities and
Exchange Commission and that you have been instructed concerning your duty to
avoid disclosing non-public and confidential information. The provisions of this
paragraph will apply in addition to any other obligation you have to protect
Confidential Information and will survive any termination of this Agreement, or
any decision by Sara Lee to no longer pursue strategic alternatives.

 

5



--------------------------------------------------------------------------------

9) Cooperation in Connection With a Proposed Sale.

You acknowledge that you have a conflict of interest in relation to any proposal
of management to make an offer to purchase the Business, or any part thereof,
and that Sara Lee has instructed you not to consider making an offer in light of
such conflict.

You agree to use your best efforts to cooperate with Sara Lee in connection with
the negotiation of any proposed Sale. You also agree not to take any action that
would favor or give any advantage to any one or more potential acquirers, or
which might influence or have an effect on any Sale, and agree to answer
inquiries regarding a proposed Sale to the best of your ability and consistent
with your duty to act in the best interests of Sara Lee to maximize shareholder
value. In addition, if requested to do so, you agree to review and provide
assistance in the preparation of the documents relating to a proposed Sale
before they are executed, including, without limitation, all representations and
warranties (and related disclosure schedules) regarding the Business.

Lastly, you agree that you will refer any inquiries from potential purchasers to
Sara Lee or its legal or financial advisors and, except as requested by Sara
Lee, you will not engage in discussions or negotiations with such potential
purchasers concerning the Business. Failure to comply with the Conditions of
this Agreement will result in forfeiture of all rights under this Agreement in
addition to any other remedies available to Sara Lee.

10) Non-Competition; Non-Solicitation.

a. To protect Sara Lee’s Confidential Information and goodwill in the Business,
you agree to restrictions contained in the following paragraphs. You
specifically acknowledge that the consideration paid to you by Sara Lee
hereunder (including the Retention Bonus, Transaction Bonus and early vesting of
the Stock Options and RSUs) is in addition to your base salary paid by your
local employer, your bonus under any applicable annual incentive compensation
plan and other benefits that you enjoy as an employee of the Business and
expressly agree that such consideration from Sara Lee is adequate to compensate
you for any restrictions herein to which you may become subject including,
without limitation, the restrictions set forth in the following paragraphs. You
also authorize any court of competent jurisdiction to reform these restrictions
to the minimum extent necessary, in the event such court finds any of these
restrictions to be unreasonable.

b. You agree that if you cease to be an employee of Sara Lee or the Business for
any reason prior to the date which falls six (6) months after the Closing Date,
then for a period of twelve (12) months following such separation you will not
directly or indirectly solicit, induce or attempt to influence any employee of
Sara Lee to leave the employment of Sara Lee, nor will you hire any such
employee or assist any other Person in doing so. If you resign your employment
or terminate it through court proceedings without Good Reason, or if your
employment is terminated for Cause prior to the date which falls six (6) months
after the Closing Date, then for the period of twelve (12) months following, you
will not directly or indirectly, within Europe work for or contribute to the
efforts of any business organization that competes, or plans to compete, with
the Business in Europe or its products in Europe in a role in which the
knowledge and experience acquired by you during your employment in the Business
can be used to compete with the Business, nor will you call on or otherwise
attempt (or assist the attempt) to solicit the business of any customer or
supplier of the Business with whom you had direct contact or supervisory
authority in the twelve (12) month period immediately preceding your termination
of employment. You specifically acknowledge the reasonableness of these
restrictions.

 

6



--------------------------------------------------------------------------------

11) Definitions.

 

  a. “Affiliate” means, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by or is under common control
with such Person.

 

  b. “Base Salary” means the total of the gross annual base salary of the
Executive on the basis of the employment agreement dated October 29, 2003
(exhibit 1) and the gross annual base salary on the basis of the employment
agreement dated April 2, 2004 (exhibit 2).

 

  c. “BC Business” means the global body care and European detergents portion of
the Business, which is the subject of the binding offer publicly announced by
Sara Lee on 25 September 2009.

 

  d. “BC Closing Date” means the date on which the sale of the BC Business
reaches completion in its entirety.

 

  e. “Cause” means (i) a failure to comply in all respects with the provisions
of each of paragraphs 7, 8, 9 and 10 of this Agreement or material breach by you
of any other provision of this Agreement or any employment or non-competition
agreement to which you are a party, or (ii) a reason within the meaning of
article 7:678 Dutch Civil Code such as: (a) your material failure to adhere to
any written policy of Sara Lee, (b) the appropriation (or attempted
appropriation) of a material business opportunity of Sara Lee or any of its
Affiliates, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of Sara Lee or any of its
affiliates, (c) the material misappropriation (or attempted misappropriation) of
any of Sara Lee’s or its Affiliates’ funds or property; (d) the commission by
you of any act of fraud or negligence in the course of your employment, (e) your
willful or deliberate failure to perform the duties of your position, other than
on account of a disability, (f) the engagement by you in the gross misconduct,
such as theft or embezzlement, or a crime involving moral turpitude, which crime
reflects poorly on the image or reputation of Sara Lee; or (g) a material false
or untrue statement by you to at any time to Sara lee or an Affiliate or the
Purchaser. You will not be terminated for Cause without first being given
written notice describing the grounds on which the proposed termination is based
and a reasonable opportunity to be heard in accordance with Sara Lee’s
disciplinary and grievance procedures and, if circumstances permit, to cure.

 

  f. “Closing Date” means the date on which a Sale reaches completion in its
entirety (if the Business is sold in more than one transaction, the date of the
completion of the last transaction related thereto).

 

  g. “Confidential Information” means information that is not generally known to
the public and that is owned, used, developed, obtained by or in the control or
custody of Sara Lee or an Affiliate in connection with the Business or any
business and/or affiliate of Sara Lee or any of its Affiliates, but shall not
include any information that has been published in a form generally available to
the public prior to the date you propose to disclose or use such information
otherwise than as a result of a breach of this Agreement.

 

  h. “Conditions” means your compliance in all respects with the provisions of
paragraphs 7, 8, 9 and 10 of this Agreement.

 

  i. “Good Reason” means, the occurrence of any one or more of the following
(without your written consent) at any time after a Sale:

(i) any failure by Sara Lee to maintain the Executive in the office or the
position, or an equivalent office or position, which the Executive held
immediately prior to the Sale or in case of a Sale of the Business in parts, the
position that the Executive held immediately prior to the sale of the “first”
part of the Business.

 

7



--------------------------------------------------------------------------------

(ii) the assignment by Sara Lee to the Executive of duties materially
inconsistent with the Executive’s authorities, duties, responsibilities or
status, an adverse change in the Executive’s reporting relationship, or any
other action which results in a diminution in the Executive’s authorities,
duties, responsibilities, status or reporting relationship from those in effect
immediately prior to the Sale;

(iii) Sara Lee’s requiring the Executive to be based at an office location which
is at least eighty additional (80) kilometers from his current office location,
or the Purchaser’s or Sara Lee as the case may be requiring the Executive to
travel on business to a substantially greater degree than required prior to the
Sale;

(iv) a reduction by Sara Lee in the Executive’s Base Salary as in effect
immediately prior to the Sale (or, if greater, Base Salary in effect for the
Executive at any time after the Sale);

(v) a reduction by Sara Lee in the Executive’s level of remuneration in annual
and/or long-term incentive compensation plans, or employee benefit or retirement
plans, policies, practices or arrangements in which the Executive currently
participates from the levels in place immediately prior to the Sale;

(vi) the failure by Sara Lee to obtain a satisfactory agreement from the
Purchaser to assume and agree to perform this Agreement unless Sara Lee accepts
and confirms to the Executive to perform this Agreement itself prior to a
Trigger Event within the meaning of section 2 of this Agreement;

(vii) any termination of the Executive’s employment by Sara Lee for other
reasons than Cause; and

(viii) any action taken by Sara Lee or the occurrence of any circumstance(s) or
event(s) described in clause (i), (ii), (iii), (iv), (v) or (vii) above prior to
or after the Sale whether or not in contemplation of the closing of the Sale.

The existence of Good Reason shall not be affected by the Executive’s temporary
incapacity due to physical or mental illness. The Executive’s retirement shall
constitute a waiver of his rights with respect to any circumstance constituting
Good Reason.

The Executive’s continued employment shall not constitute a waiver of his rights
with respect to any circumstances which may constitute Good Reason; provided,
however, that an Executive may not rely on any particular action or event
described in clause (i) through (viii) above as a basis for terminating his
employment for Good Reason unless he delivers notice to the Sara Lee based on
that action or event within six months after its occurrence and Sara Lee has
failed to correct the circumstances cited by the Executive as constituting Good
Reason within 30 days of receiving such Notice.

 

8



--------------------------------------------------------------------------------

  j. “Person” means an individual, a partnership, a corporation, a limited
liability company, an unlimited liability company, an association, a joint stock
business, a trust, joint venture, an unincorporated organization and a
governmental entity or a department, agency or political subdivision thereof.

 

  k. “Proceedings” means both court proceedings as well as arbitration in
accordance with the arbitration clause contained in your employment agreement
dated October 29, 2003.

 

  l. “Purchaser” means any Person who acquires the Business or any part of the
Business in connection with a Sale.

 

  m. “Sale” means the completion of a direct or indirect sale of the entire
Business as a going concern, through one or a series of transaction, to one or
more Persons not affiliated with Sara Lee, whether by means of an asset sale, a
share sale, a merger or otherwise.

12) Legal Fees. Sara Lee will reimburse Executive for legal expenses he incurs
relating to negotiation of this Agreement up to a maximum of €10,000, which
reimbursement shall be made to Executive not later than sixty (60) days after
this Agreement is signed, subject to Sara Lee’s receipt of reasonable
documentation of such expenses within ninety (90) days following the date this
Agreement is signed.

13) General Provisions.

a. Contract Rights. Sara Lee is implementing the Program for purposes of
maximizing value to its shareholders by encouraging cooperation with the sale
process. This agreement is not an employment agreement and has been entered into
by you and Sara Lee. Nothing in this Agreement shall interfere with or limit in
any way your employer’s right to terminate your employment nor confer upon you
any right to continue in the employ of Sara Lee for any period of time or to
continue your present or any other rate of compensation.

b. Right to Investigate. You agree that your employer can suspend you at any
time for a reasonable period of time to investigate any suspicion that you may
have been involved in any misconduct (whether such misconduct would fall within
the definition of “Cause” or otherwise), any breach of this Agreement and/or up
to and during the course of any relevant disciplinary procedure.

c. Compliance with Conditions. All benefits to which you are entitled under
paragraphs, 2, 3, 4, 5 and 6 shall be conditional on your adherence to the
Conditions. Failure to comply with the provisions of this Agreement, and in
particular the Conditions will result in your forfeiture of any benefits
received by you pursuant to paragraphs 1, 2, 3, 4, 5 and 6 of this Agreement and
an obligation on your part to return any payments received under this Agreement,
in addition to any other remedies available to Sara Lee.

d. Garden Leave. During any period of suspension, or during any notice period
(whether given by you or by Sara Lee), your employer may require you to comply
with its requirements from time to: (a) cease to enter or attend the premises of
Sara Lee; (b) cease to contact or have any communication with any customer or
supplier in relation to the Business; (c) cease to contact or have any
communication with any employee of Sara lee in relation to the Business: or
(d) remain or become involved or cease to be involved in any aspect of the
Business except as required by Sara Lee. The period during which you are
required to comply with any or all of these conditions shall be referred to as
your “Garden Leave” period. During such a period all of your other obligations
as an employee shall remain intact.

 

9



--------------------------------------------------------------------------------

e. Successors. This Agreement is binding on and will inure to the benefit of
Sara Lee and any successor of the Business and Sara Lee will endeavor to cause
the Purchaser to assume the obligations of Sara Lee to you under this Agreement
as part of any Sale; provided, however, such assumption will not relieve Sara
Lee of its liability hereunder and you will not be entitled to recover from both
Sara Lee and the Purchaser.

f. Severability. If any provision of the Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced as if the invalid provisions had never been set forth herein.

g. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Netherlands.

h. Arbitration. Any dispute arising out of or in connection with this Agreement
shall be referred to and finally resolved by arbitration in accordance with the
arbitration clause contained in clause 12 of your Employment Agreement dated
October 29, 2003. Nothing Contained in this “Arbitration” paragraph will be
construed to limit or preclude a party from bringing any action in any court of
competent jurisdiction for injunctive or other provisional relief to compel
another party to comply with its obligations under this Agreement during the
pendency of the arbitration proceedings. Each party shall bear its own costs and
fees of the arbitration, and the fees and expenses of the arbitrator will be
borne equally by the parties; provided, however, that the arbitrator shall be
empowered to require any one or more of the parties to bear all or any portion
of fees and expenses of the parties and/or the fees and expenses of the
arbitrator in the event that the arbitrator determines such party has acted in
bad faith.

i. Counterparts. The parties hereto may execute this Agreement in two or more
counterparts (no one of which need contain the signatures of all parties), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

j. Taxes and Payments. All amounts payable under this Agreement are gross
amounts and shall insofar as required by applicable laws, be subject to
withholding(s) for taxes and social security premiums. Notwithstanding the
foregoing, the Executive shall at all times remain liable for any taxes payable
on amounts paid hereunder except for taxes withheld by a Purchaser or Sara Lee
as the case may be and except for taxes regular as well as exceptional penalty
taxes which by law come for the account of the employer. Sara Lee will use
reasonable commercial efforts to make payments due under this Agreement in
accordance with the Executive’s currently prevailing salary split. Upon written
request by the Executive, Sara Lee will co-operate in providing for a tax
efficient manner method of payments due under this Agreement provided that the
payment method is tax compliant and will not result in additional costs or risks
for Sara Lee or a Purchaser.

k. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

l. Amendment and Waiver. No modification, waiver or amendment hereof shall be
valid or binding on either party unless made in writing and signed by both
parties or by their duly authorized officers or representatives.

* * * * * * * *

 

10



--------------------------------------------------------------------------------

If you are in agreement with the above and forgoing, please signify your
acceptance by signing this Agreement in the space provided below.

 

Very truly yours, Sara Lee Corporation By:  

/s/ Mr. Stephen J. Cerrone

Title:   Executive Vice President

Agreed to as of the day and year first written above:

Executive and delivered as a deed by:

 

/s/ Mr. V.H.A.M. Janssen

 

11